HAWKINS, Presiding Judge.
Conviction is for negligent homicide of the second degree, punishment assessed being five months’ confinement in the county jail.
Appellant was tried before the Judge of the County Court at Law No. 2 of Harris County without a jury, and was convicted under the second count of an information and complaint *52which charged the act of negligence by appellant to have been driving his automobile past a school bus while same was discharging passengers, killing Agrara Vela.
The 42nd Legislature (R. S., page 368, Ch. 215, Art. 301 (b), P. C. Vernon’s Texas Statutes, 1936) provided that when any “school bus” stops: — “* * * * every operator of a motor vehicle or motorcycle approaching the same from any direction shall bring such motor vehicle or mortorcycle to a full stop before proceeding in any direction; and in event such ‘School Bus’ vehicle is receiving and/or discharging passengers, the said operator of such motor vehicle or motorcycle shall not start up or attempt to pass in any direction until the said ‘School Bus’ vehicle has finished receiving and/or discharging its passengers.”
The violation of such law is denounced as a misdemeanor and punishment fixed by said statute.
The evidence shows that a school bus had stopped and several children had gotten off the bus, among them being the child who was killed. The car driven by appellant did not stop and as it was passing the bus the left front fender of the car struck and killed the little girl. The car went some 150 feet after the impact before it came to a stop.
The evidence - supports the judgment. No bills of exception are brought forward.
The judgment is affirmed.